COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-16-00387-CV


In re R.B. and J.B.                          §    Original Proceeding

                                             §    From the 325th District Court

                                             §    of Tarrant County (325-602361-16)

                                             §    November 17, 2016

                                             §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the petition for writ of mandamus filed by

Relators R.B. and J.B. and is of the opinion that relief should be conditionally

granted. We conditionally grant R.B. and J.B.’s petition for writ of mandamus

and direct the trial court to set aside its order denying R.B. and J.B.’s plea to the

jurisdiction, to grant their plea to the jurisdiction, and to vacate the temporary

orders. A writ will issue only if the trial court fails to do so.

       It is further ordered that real parties in interest E.B. and S.P. shall pay all

costs of this proceeding, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bill Meier
                                            Justice Bill Meier